This defendant, age twenty-one, pleaded not guilty to the crime of robbery with violence and after a trial to the court was found guilty. He was thereafter sentenced to state prison for a term of not less than five nor more than ten years. The statute involved herein, General Statutes § 53-14, provides for a maximum penalty of twenty-five years.
On March 20, 1964, at about 11 p.m., one Harold Hills, age fifty-one, was attacked and robbed by two youths as he walked on Asylum Street in the city of Hartford. He was struck by one or both and knocked down, and his wallet containing personal papers and about $35 was taken.
The remarks made by the state's attorney at the time of sentencing are pertinent to the ultimate disposition to be made by this division. He said, inter alia: "I don't know what the answer is to these cases, Your Honor. These wolf packs roam the streets and attack innocent citizens and I think society has the right to be protected against them. These are vicious crimes and we have seen in other states what happens when they go unchecked. . . ." The court then remarked, before passing sentence: "It was really a very vicious attack; . . . we ought to serve notice upon those who may be contemplating like crimes that they may be expected to be visited with a pretty heavy penalty."
   Considering the nature of the crime herein involved, the disposition as made by the sentencing